DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30, 32, 37-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 14, 15, and 29 of U.S. Patent No. 9957734. Although the claims at issue are not identical, they are not patentably distinct from each other because:
In regards to claim 30: A system, comprising: a case; an actuation assembly movably mounted to the case; a first transmission operably coupled with the actuation assembly, the first transmission having a first actuated state and a first deactuated state, wherein the first transmission is configured to move from the first deactuated state to the first actuated state in response to actuation of the actuation assembly; a second transmission operably coupled with the actuation assembly, the second transmission having a second actuated state and a second deactuated state, wherein the second transmission is configured to move from the second deactuated state to the second actuated state in response to actuation of the actuation assembly; and a hold-open link engaged with the first transmission and the second transmission, the hold- open link having a holding position in which the hold-open link retains the second transmission in the second actuated state while permitting movement of the first transmission from the first actuated state toward the first unactuated state, the hold-open link having a releasing position in which the hold-open link permits movement of the second transmission from the second actuated state to the second deactuated state; wherein the first transmission is configured to retain the hold-open link in the holding position when the first transmission is in the first actuated state, and wherein the hold-open link is configured to move from the holding position to the releasing position as a result of movement of the first transmission from the first actuated state toward the first deactuated state (‘734 Claim 1 or Claim 14, the examiner would like to note that the citation cites claims whose scopes would be sufficient enough to cover and/or anticipate the current claim of the instant application).  
In regards to claim 32: system of claim 30, further comprising a spring urging the hold-open link toward the holding position, wherein the first transmission is configured to drive the hold-open link from the holding position to the releasing position against a force of the spring as the first transmission moves from the first actuated state toward the first deactuated state (‘734 Claim 15).  
In regards to claim 37: A system, comprising: a casing; an actuation assembly movably mounted to the casing; a first transmission operably coupled with the actuation assembly, wherein the actuation assembly is operable to drive the first transmission from a first deactuated position to a first actuated position; a second transmission operably coupled with the actuation assembly, wherein the actuation assembly is operable to drive the second transmission from a second deactuated position to a second actuated position; a hold-open link connected between the first transmission and the second transmission, the hold-open link having a holding position and a release position; wherein in the holding position, the hold-open link is configured to retain the second transmission in the second actuated position while permitting movement of the first transmission from the first actuated position toward the first deactuated position, wherein the first transmission is configured to move the hold-open link from the holding position to the releasing position as the first transmission moves from the first actuated position toward the first deactuated position, and wherein in the release position, the hold-open link is configured to permit movement of the second transmission from the second actuated position to the second deactuated position (‘734 Claim 1 or Claim 14).  
In regards to claim 38: The system of claim 37, wherein the second transmission comprises a spool, a cable wound about the spool, and an adjustment device operable to rotate the spool to thereby adjust an effective length of the cable (‘734 Claim 1).  
In regards to claim 39: The system of claim 37, wherein the first transmission comprises a first spool, a first cable wound about the first spool and having a first effective length, and a first adjustment device operable to rotate the first spool to thereby adjust the first effective length (‘734 Claim 1).  
In regards to claim 40:  The system of claim 39, wherein the second transmission comprises a second spool, a second cable wound about the second spool and having a second effective length, and a second adjustment device operable to rotate the second spool to thereby adjust the second effective length (‘734 Claim 1).  
In regards to claim 41: The system of claim 40, further comprising a first latch device and a second latch device, wherein the first latch device is coupled to the first transmission via the first cable such that the first latch device is configured to actuate in response to movement of the first transmission from the first deactuated position to the first actuated position, and wherein the second latch device is coupled to the second transmission via the second cable such that the second latch device is configured to actuate in response to movement of the second transmission from the second deactuated position to the second actuated position (‘734 Claim 6).  
In regards to claim 42: The system of claim 37, further comprising a spring urging the hold-open link toward the holding position, wherein the first transmission is configured to drive the hold-open link from the holding position to the releasing position against a force of the spring as the first transmission moves from the first actuated state toward the first deactuated state (‘734 Claim 15).
In regards to claim 43: A system, comprising: a case; a manual actuator movably mounted to the case; a first transmission operably connected with the manual actuator such that actuation of the manual actuator causes a corresponding actuation of the first transmission; and a first latch device positioned remotely from the case, wherein the first latch device is connected with the first transmission via a pull cable such that actuation of the first transmission causes a corresponding actuation of the first latch device; wherein the first transmission comprises a slack removal assembly including:a rotatable spool including a gear portion, wherein a portion of the pull cable is wound about the spool such that rotation of the spool adjusts an effective length of the pull cable; an adjustment device comprising a worm engaged with the gear portion of the rotatable spool such that rotation of the worm causes a corresponding rotation of the rotatable spool; and a retention mechanism configured to selectively retain the worm in each of a plurality of discrete rotational positions (‘734 Claim 29).  
In regards to claim 44: The system of claim 43, wherein the worm includes a lobed portion comprising a plurality of radial lobes, and wherein the retaining mechanism comprises a retaining member and a spring urging the retaining member into contact with the lobed portion of the worm such that in each of the plurality of discrete rotational positions the retaining member is received between two adjacent lobes and thereby resists rotation of the worm (‘734 Claim 29).  
In regards to claim 45: The system of claim 44, wherein the lobed portion is configured to urge the retaining member against the force of the spring as the worm rotates from one of the discrete rotational positions toward another of the discrete rotational positions (‘734 Claim 29).  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 122 and 150.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 36, it is unclear because in the limitation “the first transmission includes the first slack removal assembly and the transmission includes the second slack removal assembly” it is unclear which transmission “the transmission” is referring to. For the purposes of examination it is assumed that it’s referring to the second transmission.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 30-34, 37, 39, 42-43, 46, and 49 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Arlinghaus et al US 20130154283 A1 (hereinafter Arlinghaus).
In regards to claim 30, Arlinghaus teaches a system (See fig 1), comprising: a case (188); an actuation assembly (46) movably mounted to the case; a first transmission (180) operably coupled with the actuation assembly, the first transmission having a first actuated state (phantom lines in fig 2) and a first deactuated state (Solid lines in fig 2), wherein the first transmission is configured to move from the first deactuated state to the first actuated state in response to actuation of the actuation assembly (para 42); a second transmission (308) operably coupled with the actuation assembly, the second transmission having a second actuated state (fig 7) and a second deactuated state (fig 6), wherein the second transmission is configured to move from the second deactuated state to the second actuated state in response to actuation of the actuation assembly (See fig 7, and para 42); and a hold-open link (126) engaged with the first transmission (through 154) and the second transmission (through 284), the hold-open link having a holding position in which the hold-open link retains the second transmission in the second actuated state while permitting movement of the first transmission from the first actuated state toward the first unactuated state (para 49), the hold-open link having a releasing position in which the hold-open link permits movement of the second transmission from the second actuated state to the second deactuated state (para 49); wherein the first transmission is configured to retain the hold-open link in the holding position when the first transmission is in the first actuated state, and wherein the hold-open link is configured to move from the holding position to the releasing position as a result of movement of the first transmission from the first actuated state toward the first deactuated state (para 49).  
In regards to claim 31, Arlinghaus teaches the system of claim 30, wherein the hold-open link is configured to move from the releasing position to the holding position as a result of movement of the first transmission from the first deactuated state toward the first actuated state (See fig 6 and fig 7).  
In regards to claim 32, Arlinghaus teaches the system of claim 30, further comprising a spring (142) urging the hold-open link toward the holding position , wherein the first transmission is configured to drive the hold-open link from the holding position to the releasing position against a force of the spring as the first transmission moves from the first actuated state toward the first deactuated state (para 40).  
In regards to claim 33, Arlinghaus teaches the system of claim 30, further comprising: a first latch device (70) coupled to the first transmission via a first pull cable (154), wherein the first transmission is configured to actuate the first latch device as the first transmission moves from the first deactuated state to the first actuated state (See fig 2 and fig 7, note arrows of direction in fig 7); and a second latch device (212) coupled to the second transmission via a second pull cable (284), wherein the second transmission is configured to actuate the second latch device as the second transmission moves from the second deactuated state to the second actuated state (See fig 6-7 and 10-11); wherein the second latch device is configured to move the second transmission from the second actuated state to the second deactuated state during deactuation of the second latch device such that deactuation of the second latch device is prevented when the second transmission is retained in the second actuated state by the hold-open link in the holding position (para 49 and also see figs 6-7 and 10-11); and wherein the first latch device is configured to move the first transmission from the first actuated state to the first deactuated state during deactuation of the first latch device such that the hold-open link moves from the holding position to the releasing position as a result of deactuation of the first latch device (para 49 and also see figs 6-7).  
In regards to claim 34, Arlinghaus teaches the system of claim 30, further comprising at least one slack removal assembly (See fig 18), wherein at least one of the first transmission (See fig 18) or the second transmission comprises a corresponding and respective one of the at least one slack removal assembly, and wherein each slack removal assembly comprises: a rotatable spool (638) including a gear portion (650); a cable (154) wound about the spool such that rotation of the spool adjusts an effective length of the cable (para 52); an adjustment device comprising a worm (670) engaged with the gear portion of the rotatable spool such that rotation of the worm causes a corresponding rotation of the rotatable spool (See fig 20); and a retaining mechanism (Casing of 656 and spring, 670, seen in fig 20) operable to selectively retain the worm in each of a plurality of discrete rotational positions (para 62). 
In regards to claim 37, Arlinghaus teaches a system (See fig 1), comprising: a casing (188); an actuation assembly (46) movably mounted to the casing; a first transmission (180) operably coupled with the actuation assembly (See fig 2), wherein the actuation assembly is operable to drive the first transmission from a first deactuated position (Solid lines in fig 2) to a first actuated position (phantom lines in figure 2); a second transmission (308) operably coupled with the actuation assembly, wherein the actuation assembly is operable to drive the second transmission from a second deactuated  (fig 6) position to a second actuated position (fig 7); a hold-open link  (126) connected between the first transmission  (through 154) and the second transmission (through 284), the hold-open link having a holding position (fig 7) and a release position (fig 6, para 49); wherein in the holding position, the hold-open link is configured to retain the second transmission in the second actuated position while permitting movement of the first transmission from the first actuated position toward the first deactuated position (para 49), wherein the first transmission is configured to move the hold-open link from the holding position to the releasing position as the first transmission moves from the first actuated position toward the first deactuated position, and wherein in the release position, the hold-open link is configured to permit movement of the second transmission from the second actuated position to the second deactuated position (para 49).  
In regards to claim 39, Arlinghaus teaches the system of claim 37, wherein the first transmission comprises a first spool (638), a first cable (154) wound about the first spool and having a first effective length (para 53), and a first adjustment device (the Allen wrench in para 58) operable to rotate the first spool to thereby adjust the first effective length (para 53 and para 58).  
In regards to claim 42, Arlinghaus teaches the system of claim 37, further comprising a spring (142) urging the hold-open link toward the holding position (para 40), wherein the first transmission is configured to drive the hold-open link from the holding position to the releasing position against a force of the spring as the first transmission moves from the first actuated state toward the first deactuated state (para 40).
In regards to claim 43, Arlinghaus teaches a system (See fig 1), comprising: a case (188 and a portion of the door); a manual actuator (46) movably mounted to the case (See fig 1); a first transmission (622) operably connected with the manual actuator (See fig 18) such that actuation of the manual actuator causes a corresponding actuation of the first transmission (para 42); and a first latch device (70) positioned remotely from the case, wherein the first latch device is connected with the first transmission via a pull cable (154, see fig 7 and note movement lines) such that actuation of the first transmission causes a corresponding actuation of the first latch device (para 42 see fig 18, and 6-7); wherein the first transmission comprises a slack removal assembly (614) including: a rotatable spool (638)  including a gear portion (650), wherein a portion of the pull cable is wound about the spool such that rotation of the spool adjusts an effective length of the pull cable (See fig 154); an adjustment device (See fig 20) comprising a worm (654) engaged with the gear portion of the rotatable spool such that rotation of the worm causes a corresponding rotation of the rotatable spool (See fig 20); and a retention mechanism (spring 670 and casing of the worm seen in fig 20) configured to selectively retain the worm in each of a plurality of discrete rotational positions (para 62).  
In regards to claim 46, Arlinghaus teaches the system of claim 43, wherein the adjustment mechanism further comprises a head portion (left of worm with respect to fig 20) engaged with the worm, and wherein the head portion includes an engagement feature (658) configured to engage a portion of a tool operable to rotate the head portion (para 58).  
In regards to claim 49, Arlinghaus teaches the system of claim 43, further comprising: a second transmission (308) operably connected with the manual actuator (See fig 2) such that actuation of the manual actuator causes a corresponding actuation of the second transmission (See fig 2); a second latch device (212) positioned remotely from the case (See fig 1), wherein the second latch device is connected with the second transmission such that actuation of the second transmission causes a corresponding actuation of the second latch device (para 49); and a hold-open link (126) connected with the first transmission (through 154) and the second transmission (through 284), the hold- open link having a holding position (fig 7) in which the hold-open link prevents deactuation of the second transmission (para 49) and a releasing position (fig 6) in which the hold-open link permits deactuation of the second transmission (para 49); wherein the first transmission is configured to move the hold-open link from the holding position to the releasing position as the first transmission deactuates such that deactuation of the second transmission is prevented until the hold-open link is moved to move to the releasing position as a result of deactuation of the first transmission (para 49).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 36, 38, and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arlinghaus in view of himself.
In regards to claim 36, As best understood in light of previous 112 rejection, Arlinghaus teaches the system of claim 34, further comprising a first latch device (70) and a second latch device (212); and wherein the at least one slack removal assembly includes a first slack removal assembly (fig 18) and wherein the first transmission includes the first slack removal assembly and the transmission includes the second slack removal assembly, wherein the first latch device is connected to the first transmission via the cable of the first slack removal assembly (See fig 18).
However Arlinghaus does not teach a second slack removal assembly wherein the second latch device is connected to the second transmission via the cable of the second slack removal assembly.
Arlinghaus teaches a slack removal assembly is used to allow for a variety of door sizes by adjusting the cable length (para 52). Arlinghaus teaches two cables.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have provided a second slack removal assembly on the second transmission device for the second cable, allowing for an even greater flexibility in usable door sizes.
In regards to claim 38, Arlinghaus teaches the system of claim 37 wherein the first transmission comprises a spool (See fig 18). 
However, at least under the current interpretation, Arlinghaus does not teach wherein the second transmission comprises a spool, a cable wound about the spool, and an adjustment device operable to rotate the spool to thereby adjust an effective length of the cable.  
Arlinghaus teaches a spool and adjustment device is used to allow for a variety of door sizes by adjusting the cable length (para 52). Arlinghaus teaches two cables.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have provided a second spool and adjustment device on the second transmission device for the second cable, allowing for an even greater flexibility in usable door sizes.
In regards to claim 40, Arlinghaus teaches the system of claim 39.
However Arlinghaus does not teach wherein the second transmission comprises a second spool, a second cable wound about the second spool and having a second effective length, and a second adjustment device operable to rotate the second spool to thereby adjust the second effective length.  
Arlinghaus teaches the first transmission comprises a first spool (638), a first cable (154) wound about the first spool and having a first effective length, and a first adjustment device operable to rotate the first spool to thereby adjust the first effective length (See fig 21, and para 54).  
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have provided a second spool and adjustment device on the second transmission device for the second cable, allowing for an even greater flexibility in usable door sizes.
In regards to claim 41, Arlinghaus teaches as modified teaches the system of claim 40, further comprising a first latch device (70) and a second latch device (212), wherein the first latch device is coupled to the first transmission via the first cable (154) such that the first latch device is configured to actuate in response to movement of the first transmission from the first deactuated position to the first actuated position (fig 6 and 7), and wherein the second latch device is coupled to the second transmission via the second cable (284) such that the second latch device is configured to actuate in response to movement of the second transmission from the second deactuated position to the second actuated position (Fig 6-7 and fig 10-11).
Claims 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arlinghaus in view of Errani et al. EP  1524390 A2 (hereinafter Errani).
In regards to claim 47, Arlinghaus teaches the system of claim 46, 
However Arlinghaus does not teach wherein the head portion is aligned with an opening in the case such that the engagement feature is accessible from outside the case via the opening.
Errani teaches an opening alighned with a head of an adjustment device (22, See fig 2)
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have provided a hole in the case of Arlinghaus’ device in order to adjust the adjustment mechanism while the system is installed.
Claims 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arlinghaus in view of Jackson US 5016931 A (hereinafter Jackson).
In regards to claim 48, Arlinghaus teaches the system of claim 46, 
Arlinghaus however does not disclose wherein the head portion is engaged with the worm via a slip clutch configured to prevent over-tightening of the pull cable.  
Jackson teaches a slip clutch in a worm screw adjustment mechanism used to control the amount of load being put on an adjustment assembly (Col 1, lines 25-39 and Col 3 lines 7-19). This prevents load from being above desired (abstract).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have modified Arlinghaus’s adjustment device with Jackson’s slip clutch in order to control the amount of load being put on the adjustment device prevent over-tightening of the pull cable.
Allowable Subject Matter
Claims 35 and 44-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims they would also be considered allowable if they can overcome the double patenting rejection.
The examiner has found no usable prior art that could be considered the lobed portion to reject these claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675